F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 31 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA
             Plaintiff - Appellee,                      No. 01-5149
 v.                                              (D.C. Nos. 01-CV-160-H,
                                                       99-CR-15-H)
 ALBERT PIKE BALLEW a/k/a                               (N.D. Okla.)
 George Lawson Ballew,
             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se § 2255 prisoner appeal. Mr. Ballew pleaded guilty to

engaging in a conspiracy to distribute methamphetamine, in violation of 21 U.S.C.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
§ 846. Mr. Ballew filed a Motion to Vacate, Set Aside, or Correct a Federal

Sentence with the District Court for the Northern District of Oklahoma. The

district court denied the motion, holding that Mr. Ballew knowingly and

voluntarily entered his plea of guilty and knowingly and voluntarily waived his

appellate rights. The district court also held that Mr. Ballew failed to allege any

fact showing that his counsel’s conduct was unreasonable as the term is defined in

Strickland v. Washington, 466 U.S. 668, 688 (1984). Finding no merit in any of

Mr. Ballew’s arguments, the court declined to grant him a certificate of

appealability. Appellant then applied to this court for a certificate of

appealability.

      In order for this court to grant a certificate of appealability, Appellant must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Appellant must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Ballew’s briefs, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Appellant’s briefs raises an issue which meets our standards for the grant of a


                                          -2-
certificate of appealability. We conclude that for substantially the same reasons

as set forth by the district court in its Order of August 8, 2001, we cannot say that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner.” Id. We DENY

Appellant’s request for a certificate of appealability and DISMISS the appeal.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-